         Case 1:19-cv-01158-ALC Document 24 Filed 04/04/19 Page 1 of 48



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


 ZYPPAH, INC. d/b/a ZYPPAH; SLEEP
 CERTIFIED INC.; GREENBURG D.D.S.
 P.C.; and JONATHAN GREENBURG,

                        Plaintiffs,                Civil Action No. 19-1158 (ALC)
        v.

 ACE FUNDING SOURCE, LLC a/k/a ACE
 FUNDING SOURCE; HANOCH
 GUTTMAN a/k/a HENRY GUTTMAN;
 UNITED SECURED CAPITAL, LLC;
 GREEN NOTE CAPITAL PARTNERS, INC.
 a/k/a GREEN NOTE CAPITAL PARTNERS,
 LLC, GREEN NOTE CAPITAL
 PARTNERS, and GREEN NOTE CAPITAL;                        VERIFIED AMENDED
 MERCHANT ADVANCE; GABRIEL                                   COMPLAINT
 MANN; ISAAC KASSAB; ALBERT GINDI;
 JORDAN CAMPBELL; JOHN AND JANE
 DOES 1 THROUGH 100; and JOHN DOE                      JURY TRIAL DEMANDED
 COMPANIES 1 THROUGH 100,

                        Defendants.


       Plaintiffs, Zyppah, Inc. d/b/a Zyppah, Sleep Certified Inc., Greenburg D.D.S. P.C., and

Jonathan Greenburg (each a “Plaintiff” and collectively, the “Plaintiffs”), by and through their

attorneys, Ice Miller LLP, as and for their verified amended complaint (“Complaint”) against

the above-captioned defendants (each a “Defendant” and collectively, the “Defendants”) allege,

upon knowledge as to themselves and their own acts, and upon information and belief as to all

other matters, as follows:

                                  NATURE OF THE ACTION

       1.      This case is far more than a two-party contract dispute.          Through mere

inadvertence or a moment of unintentional candor, in a March 19, 2019 filing in this Court [Dkt.

No. 20], Defendants disclosed that their business is an illicit enterprise, based in fraud. This
         Case 1:19-cv-01158-ALC Document 24 Filed 04/04/19 Page 2 of 48



disclosure triggered an investigation by Plaintiffs that has led to this amended and expanded

Complaint.

       2.      Defendants have operated as an enterprise of individuals and entities fraudulently

inducing merchants, like Plaintiffs, to “borrow” funds or “sell” their future “Receipts” to

Defendants pursuant to agreements they never intended to (and did not actually) honor, later

wrongfully retaining and converting the merchants' funds.

       3.      These facts are incontrovertible: (a) Defendants aggressively solicited Plaintiffs'

business – Plaintiffs did not seek out Defendants; (b) Defendants, by and through Albert Gindi,

Isaac Kassab and others, induced Plaintiffs to agree to the transaction by promising, pursuant to

“letters of guarantee,” to provide a substantial “discount” of $232,050.00 (more than two-thirds

of the “interest” under the transaction) once certain weekly payments were made by Plaintiffs;

(c) Plaintiffs made the weekly payments entitling Plaintiffs to the “discount”; (d) Plaintiffs

thereafter obtained a conventional loan to repay the balance due Defendants that required

Defendants to release their liens; (e) Defendants misrepresented that they held liens on Plaintiffs’

property and refused to release their purported liens until all amounts stated were paid, including

the amount of Defendants’ purported “discount,” while contemporaneously promising, in

writing, to repay the amount of the “discount”; (f) Defendants induced Plaintiffs to pay the

“discount” by promising to refund the “discount”; (g) despite the express language of the “letters

of guarantee” that require a combined “payback” of $862,500 (reflecting the 15% rate that

Plaintiffs were promised) on the $750,000 Plaintiffs borrowed from Ace Funding and Green

Note, Defendants withdrew from Plaintiffs’ bank accounts and were paid $1,107,675 over fewer

than three months (late October 2018 – early January 2019), translating to interest of nearly 50%

on the transaction; (h) despite repeated demands, Defendants have not repaid the “discount”;

and, (i) after Plaintiffs commenced this action, Defendants Green Note and United Secured


                                                 2
         Case 1:19-cv-01158-ALC Document 24 Filed 04/04/19 Page 3 of 48



admitted in writing to this Court that the “letters of guarantee” were, in fact, fraudulent and that

the named “C.E.O.” signatories of the letters of guarantee were never officers or employees of

Defendants [Dkt. No. 20].

       4.      After being alerted to the fraud, Plaintiffs discovered that (a) United Secured,

Green Note and Ace Funding’s business addresses are actually a Federal Express mailbox

location, a Brooklyn pizza shop, and a Florida fitness center; (b) Defendants made other material

misrepresentations (and continue to do so on their websites) to induce Plaintiffs into the

transaction (particularly in the letters of guarantee they now disavow), such as expressly

professing to be in business for “more than 20 years,” when in fact, Ace Funding was

incorporated less than 4 years ago, Green Note was incorporated a mere 10 months before the

transaction and United Secured was incorporated less than a year before, in order to mislead

Plaintiffs into trusting the legitimacy of Defendants’ “business”; (c) Defendants never actually

held any liens on Plaintiffs’ property; and, (d) many other merchants have also asserted claims

against Defendants, Ace Funding, Guttman, and their affiliates based on fraud and violations of

Racketeer Influenced and Corrupt Organizations laws, evidencing a national pattern and practice

by Defendants to prey upon unwitting merchants, obtaining access to and gouging their bank

accounts.

       5.      Defendants’ fraudulent representations enabled them to obtain access to

Plaintiffs’ federally insured bank accounts, from which they wrongfully withdrew excessive

funds, contrary to the terms of any of the alleged agreements and applicable law.

       6.      Absent judicial intervention and the appointment of a receiver, Plaintiffs do not

believe Defendants will cease their fraudulent conduct or repay the funds Defendants have

improperly (and illegally) taken and withheld. Nor can Plaintiffs be certain that Defendants have

the capacity to return Plaintiffs’ wrongfully withheld funds because, based on the sheer number


                                                 3
         Case 1:19-cv-01158-ALC Document 24 Filed 04/04/19 Page 4 of 48



of entities through which Defendants appear to conduct “business” (see ¶ 66 below), Defendants

may be engaged in a “Ponzi scheme” in which Defendants relend the funds obtained from

merchants they have defrauded in one transaction to other unwitting merchant-victims in the next

transaction (through a newly created entity they represent to have been in business “for

decades”), retaining ill-gotten profits to the detriment of Plaintiffs and the public at large.

                                          THE PARTIES

       A. Plaintiffs

       7.      Plaintiff, Zyppah, Inc. d/b/a Zyppah (“Zyppah”) is a Nevada corporation that is

and was, at all relevant times, duly authorized and licensed to conduct business in the State of

New York. Zyppah’s principal place of business is located at 701 South Carson Street, Suite

200, Carson City, Nevada 89701.

       8.      Plaintiff, Sleep Certified Inc. d/b/a Sleep Certified (“Sleep Certified”) is a

Nevada corporation with its principal place of business located at 701 South Carson Street, Suite

200, Carson City, Nevada 89701.

       9.      Plaintiff, Greenburg D.D.S. P.C. d/b/a Greenburg D.D.S. (“Greenburg D.D.S.”),

is a professional corporation organized in the State of California with a principal place of

business located at 24981 Palmilla Drive, Calabasas, California 91302.

       10.     Plaintiff, Jonathan Greenburg (“Greenburg”) is an individual who, at all relevant

times, resides in and is a citizen of California. Greenburg is a dentist and sleep specialist doctor,

as well as a leading inventor of oral sleep aids. Greenburg is the principal and owner of Zyppah,

Sleep Certified, and Greenburg D.D.S., which are engaged in the retail sale of oral sleep aids

designed by Greenburg.




                                                   4
         Case 1:19-cv-01158-ALC Document 24 Filed 04/04/19 Page 5 of 48



       B. Defendants

       11.     On information and belief Defendant, Ace Funding Source LLC (“Ace Funding”)

is a New York limited liability company with its principal place of business located at 366 North

Broadway, Jericho, New York 11753.

       12.     On information and belief Defendant, Green Note Capital Partners Inc. a/k/a

Green Note Capital Partners, LLC, Green Note Partners and Green Note Capital (collectively,

“Green Note”) is a Delaware corporation with its principal place of business located at 2367

McDonald Avenue, Brooklyn, New York 11223.

       13.     On information and belief Defendant, United Secured Capital, LLC (“United

Secured”) is a New York limited liability company with its principal place of business located at

2367 McDonald Avenue, Brooklyn, New York 11223.

       14.     On information and belief Defendant, Merchant Advance ("Merchant Advance")

is a New York limited liability company with its principal place of business located at 366 North

Broadway, Jericho, New York 11753. Defendants Ace Funding, Green Note, United Secured,

and Merchant Advance are collectively referred to herein as the "Entity Defendants."

       15.     On information and belief Defendant, Albert Gindi (“Gindi”) is an individual

who, at all relevant times, resides in and is a citizen of New York and maintains a principal place

of business at 2367 McDonald Avenue, Brooklyn, New York 11223. At all times relevant, Gindi

was, is, and represented himself to be, an officer, employee and/or agent acting on behalf of

Defendants, Ace Funding, Green Note, United Secured and Merchant Advance.

       16.     Defendant, Isaac Kassab (“Kassab”) is an individual who, at all relevant times,

maintains a principal place of business at 2367 McDonald Avenue, Brooklyn, New York 11223.

At all times relevant, Kassab is, was, and represented himself to be, an officer, employee and/or




                                                5
         Case 1:19-cv-01158-ALC Document 24 Filed 04/04/19 Page 6 of 48



agent acting on behalf of Defendants, Ace Funding, Green Note, United Secured and Merchant

Advance.

        17.     On information and belief Defendant, Jordan Campbell ("Campbell") is an

individual who maintains a principal place of business at 2367 McDonald Avenue, Brooklyn,

New York 11223. At all times relevant, Campbell is, was, and represented himself to be, an

officer, employee and/or agent acting on behalf of Defendants, Ace Funding, Green Note, United

Secured and Merchant Advance.

        18.     On information and belief Defendant, Hanoch Guttman a/k/a Henry Guttman

(“Guttman”) is an individual who resides in and is a citizen of New York and maintains a

principal place of business at 366 North Broadway, Jericho, New York 11753. Guttman is a

managing member of Defendant, Ace Funding.

        19.     On information and belief Defendant, Gabriel Mann (“Mann”) is an individual

who resides in and is a citizen of New York and maintains a principal place of business at 2367

McDonald Avenue, Brooklyn, New York 11223. Mann is an owner of Green Note and United

Secured. Defendants Gindi, Kassab, Guttman, Campbell, and Mann shall be referred to herein as

the "Principal Perpetrators."

        20.     Defendants, John and Jane Does 1 through 100 are fictitious individuals who are

not specifically named defendants, whose names and addresses are unknown to Plaintiffs at this

time but who may be identified during discovery in this matter, and who are responsible to

Plaintiffs for the claims set forth herein.

        21.     Defendants, John Doe Companies 1 through 100 (collectively, the “John Doe

Companies”) are fictitious sole proprietorships, companies, limited liability companies,

partnerships, corporations and/or other companies/entities who are not specifically named

defendants, whose names and addresses are unknown to Plaintiffs at this time but who may be


                                               6
         Case 1:19-cv-01158-ALC Document 24 Filed 04/04/19 Page 7 of 48



identified during discovery in this matter, and who are responsible to Plaintiffs for the claims set

forth herein.

                                 JURISDICTION AND VENUE

       22.      This Court has jurisdiction over this action under 28 U.S.C. § 1332, as Plaintiffs

and Defendants are citizens of different states, and the amount in controversy exceeds the sum of

$75,000, exclusive of interest and costs.

       23.      Pursuant to 28 U.S.C. § 1331, this Court has jurisdiction over the claims brought

under 18 U.S.C. § 1961, et seq. (the Racketeer Influenced and Corrupt Organizations “RICO”

Act) because they arise under the laws of the United States. Additionally, pursuant to 28 U.S.C.

§ 1367, this Court has supplemental jurisdiction over any state law and non-RICO claims

because they are so related to the RICO claims as to form part of the same case and controversy.

       24.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) and (d) because

Defendants have their principal place of business in New York and Defendants have sufficient

contacts to subject them to personal jurisdiction in this Court.

       25.      Additionally, this Court has jurisdiction and venue over this action because

Defendants consented to jurisdiction and venue in their Loan Agreements with the Plaintiffs.

                            FACTS COMMON TO ALL COUNTS

   A. The "Merchant Cash Advance" Transactions

       26.      In or about July 2018 and over the course of several months, Kassab, on behalf of

Defendants, repeatedly and aggressively called and emailed Jerry Washburn (“Washburn”), the

Chief Financial Officer of Plaintiff, Zyppah, offering merchant cash advances.

       27.      At all relevant times, Kassab and Gindi emailed Washburn using email addresses

(isaac@unitedsecuredcapital.com and albertg@unitedsecuredcapital.com) that identified them as

officers, employees or agents of Defendant, United Secured. Kassab’s emails identified him as


                                                  7
         Case 1:19-cv-01158-ALC Document 24 Filed 04/04/19 Page 8 of 48



“Funding Manager” of United Secured at its Brooklyn, New York office address and Gindi’s

emails identified him as “Funding Director” of United Secured at its same Brooklyn, New York

office address.

       28.        On or about October 15 through 17 of 2018, after receiving many calls over many

months from Kassab, on behalf of Defendants, Washburn, on behalf of Plaintiffs, succumbed to

Kassab's solicitation and began negotiating the terms of a merchant cash advance transaction

with Gindi and Kassab.

       29.        From the very onset, Plaintiff, Zyppah advised Defendants that any merchant cash

advance transaction it enters cannot have an interest rate of more than 15%. In fact, in emails

sent on October 17, 2018 to Kassab and Gindi, Washburn, on behalf of Plaintiffs, notified

Defendants that Plaintiffs required that any transaction provide for interest rates for no more than

“15%”, a copy of which email exchange is attached as Exhibit 1.

       30.        On October 18, 2018, Kassab, on behalf of Defendants, emailed to Washburn, on

behalf of Plaintiffs: (A)(i) a Merchant Advance Agreement for the Purchase and Sale of Future

Receipts; (ii) a Personal Guaranty of Performance for the benefit of Merchant Advance; and, (iii)

Merchant Advance Affidavit of Confession of Judgment (collectively, the "Initial Merchant

Advance Agreements"); and (B)(i) an Ace Funding Agreement for the Purchase and Sale of

Future Receipts; (ii) Personal Guaranty of Performance for the benefit of Ace Funding; and, (iii)

Ace Funding Confession of Judgment for the benefit of Ace Funding (collectively, the "Initial

Ace Agreements" and together with the Initial Merchant Advance Agreements, the “Initial

Agreements”), a copy of which is attached hereto as Exhibit 2.

       31.        The Initial Agreements, as drafted by Defendants, provide for an interest rate of

50%. Therefore, on October 18, 2018, Plaintiffs notified Defendants, by email from Washburn

to Kassab, that the Initial Agreements were defective because among other things, the Initial


                                                  8
         Case 1:19-cv-01158-ALC Document 24 Filed 04/04/19 Page 9 of 48



Agreements provide a usurious interest rate of 50% rather than the 15% interest rate that was

required by Plaintiffs and agreed to by Defendants, a copy of which email is attached hereto as

Exhibit 3.

        32.     Without regard to Plaintiffs objection to the interest terms in the Initial

Agreements, later in the day on October 18, 2018 Defendants provided Plaintiffs, by email from

Kassab to Washburn: (i) a Green Note Capital Merchant Agreement; (ii) Security Agreement and

Guaranty for the benefit of Green Note; and, (iii) Affidavit of Confession of Judgment for the

benefit of Green Note (collectively, the “Initial Green Note Agreements”), a copy of which is

attached hereto as Exhibit 4.      Defendants inexplicably replaced the "Merchant Advance"

agreements with the Initial Green Note Agreements.

        33.     The Initial Green Note Agreements provide for an incorrect weekly payment

amount, thereby wrongfully increasing Zyppah's weekly payments and proposing a usurious

interest rate of 49.9%, with the entire balance and “interest” to be repaid over 28 weeks.

        34.     Later in the day on October 18, 2018, Defendants sent Plaintiffs, by email from

Kassab to Washburn, a revised: (i) Ace Funding Agreement for the Purchase and Sale of Future

Receipts; (ii) Personal Guaranty of Performance; and, (iii) Affidavit of Confession of Judgment

(collectively, the “Revised Ace Agreements”), a copy of which is attached as Exhibit 5. The

revised agreement changed the amount “loaned” by Ace Funding but did not materially change

the “interest rate.”

        35.     On October 18, 2018, Defendants provided Plaintiffs, by email from Gindi to

Washburn, a proposed United Secured Letter of Guarantee (“Draft United Secured Letter of

Guaranty”), along with an “ACH Debit Authorization Form” to authorize United Secured (to

debit Zyppah’s bank account, a copy of which is attached as Exhibit 6.            Despite that all

communications from Defendants up to this point had been made by persons doing business


                                                 9
        Case 1:19-cv-01158-ALC Document 24 Filed 04/04/19 Page 10 of 48



from email addresses associated with United Secured, this is the first document Defendants

provided from United Secured rather than their various other entities.

       36.       Therefore, also on October 18, 2018, Plaintiffs notified Defendants, by email

from Washburn to Kassab and Gindi, that the Revised ACE Agreements and Initial Green Note

Agreements require revisions to, among other things, provide for the 15% interest rate promised

to Plaintiffs so that the parties “won’t need to issue the so-called ‘guarantee letter[s]” in order to

give Plaintiffs the interest rate of 15% that was promised, a copy of which email is attached

hereto as Exhibit 7. Defendants refused to comply with Washburn’s request.

       37.     On October 22, 2018, Plaintiffs provided Defendants, by email from Washburn to

Kassab and Gindi, a copy of the revised and executed:

       (A) Green Note Merchant Agreement, Green Note Security Agreement and Guaranty;

             and Green Note Affidavit of Confession of Judgment (collectively referred to as the

             “Green Note Documents”); and

       (B) United Secured Letter of Guarantee ("United Secured Letter of Guarantee"), Ace

             Funding Agreement for the Purchase and Sale of Future Receipts, Personal Guaranty

             of Performance for the benefit of Ace Funding, and Ace Funding Confession of

             Judgment (collectively, the “Final United Ace Documents”), copies of the

             documents referred to in (A) and (B) herein are attached collectively as Exhibit 8.

       38.     The United Secured Letter of Guarantee and Ace Funding Agreement for the

Purchase and Sale of Future Receipts, copies of which are attached as Exhibit 8 share the same

trademark or business emblem on the top of each document.

       39.     On October 30, 2018, Defendants provided Plaintiffs, by email from Gindi to

Washburn, a “new agreement” and an “updated letter [of guarantee]” corresponding to the Green

Note Documents; on the same day, Washburn advised Gindi in writing that the “so-called ‘new’


                                                 10
        Case 1:19-cv-01158-ALC Document 24 Filed 04/04/19 Page 11 of 48



agreement contained unacceptable terms, including a loan amount greater than what was sought

and a usurious interest rate of 40%, which is more than the 15% interest that was agreed upon.

The communications referenced in this Paragraph are attached hereto as Exhibits 9 and 10.

       40.     Finally on the evening of October 30, 2018, Plaintiffs returned to Defendants by

email an executed version of the Green Note Letter of Guarantee (the "Green Note Letter of

Guarantee"), along with another executed version of the Green Note Documents, each with

agreed upon revisions (together with the Green Note Letter of Guarantee, collectively referred to

as the “Final Green Note Documents”), copies of which are attached as Exhibit 11. For

purposes herein, the Green Note Letter of Guarantee and United Secured Letter of Guarantee

may collectively be referred to herein as the "Letters of Guarantee."

       41.     Pursuant to the merchant cash advance transactions, Plaintiffs “loaned” a

combined $750,000 from Ace Funding and Green Note in exchange for giving Ace Funding and

Green Note rights to debit $1,094,550 in weekly payments from Plaintiffs’ account over

approximately 7.5 months; however, the Letters of Guarantee reduce the amount Defendants

were permitted to debit from Plaintiffs’ accounts to $862,500 provided that the first five

payments under the Ace Funding transaction and first ten payments under the Green Note

transaction were timely debited. These timely debits occurred and Plaintiffs therefore satisfied

the terms of the Letters of Guarantee.

       42.     Despite repeated requests from Plaintiffs, Defendants failed to provide an

executed copy of any of the agreements underlying the parties’ transactions. On October 30,

2018, and again on November 2, 2018, Plaintiff requested from Defendants, by email from

Washburn to Gindi, a countersigned copy of the United Secured Letter of Guarantee and

agreements. Gindi responded, with a copy to Kassab, that he will “make sure we get that from

our CEO and send it over …,” a copy of which writing is attached as Exhibit 12. Despite


                                               11
        Case 1:19-cv-01158-ALC Document 24 Filed 04/04/19 Page 12 of 48



Plaintiffs’ repeated requests and Defendants' representation in writing that the countersigned

versions would be sent, Plaintiffs have yet to receive a countersigned version of the Green Note

Documents and United Ace Documents.

       B.      The Improper Debits, Excessive Fees and Usurious Terms of the Green Note
               and United Letter of Guarantees

       43.     Even though ¶ 4 of the Ace Funding "Agreement for the Purchase and Sale of

Future Receipts" asserts that "This is Not a Loan" and ¶ 1.9 of the Green Note "Purchase and

Sale of Future Receivables" agreement states that the agreement shall "not be construed as a

loan," the United Secured Letter of Guarantee explicitly refers to the Ace Funding "Pending

Loan." The United Secured Letter of Guarantee further provides for a “discount of $157,050.00

off the interest, reducing the total payback due to [United Secured] to $517,500.00 which will be

a 15% rate. Accordingly, the weekly payments after the first 5 weeks, (the remaining 27 weeks)

will be reduced to $15,263.15.” (Emphasis supplied). The United Secured Letter of Guarantee

further represents that United Secured has been in the industry for 20 years.

       44.     The Green Note Letter of Guarantee similarly refers to the Green Note "Pending

Loan" and provides that Green Note “will discount $75,000 off the interest bringing the

payback to $345,000.00, which will be a 15% rate. Accordingly, the weekly payments after the

first 10 weeks, (the remaining 26 weeks) will be reduced to $8,221.15.” (Emphasis supplied).

The Green Note Letter of Guarantee further represents that Green Note has been in the industry

for over 12 years.

       45.     The rates of interest provided for in the Green Note Merchant Agreement and the

Ace Funding Agreement for the Purchase and Sale of Future Receipts are 40% and 50%,

respectively, for repayment terms well under one year. Without the application of the discount

provided for in the United Secured Letter of Guarantee and Green Note Letter of Guarantee, the

Final Green Note Documents and Final United Ace Documents each contain an illegal usurious

                                                12
        Case 1:19-cv-01158-ALC Document 24 Filed 04/04/19 Page 13 of 48



rate under applicable law and, are therefore, void. Specifically, because Defendants did not

apply the promised “discounts,” Defendants induced Plaintiffs to pay a total of $1,107,675 to

satisfy a “loan” of only $750,000, a profit of more than $350,000 to Defendants in the less than

three-month period between Defendants’ funding of the transaction and Plaintiffs’ remittance of

the final payment (which was wrongfully inflated by Defendants as described below).

       46.     Additionally, Defendants demanded excessive fees in the amount of $33,750 for

payment of an “up front ACH fee.” Defendants did not denominate the portion of this fee that

was attributable to the Final United Ace Documents or Final Green Note Documents and instead

withheld this fee – in addition to an unauthorized and unexplained fee of $5,000 that they later

refunded – from the funding payment made by Ace Funding.

       C.      Defendants' Improper Debits Under the Green Note and United Letters of
               Guarantee

       47.     At all relevant times, Plaintiffs qualified to receive the discount of $157,050 and

the reduction of weekly payments to $15,263.15 after the first five weeks of payments under the

United Secured Letter of Guarantee, but Defendants always deducted the undiscounted, higher,

amount. Similarly, at all relevant times, Plaintiffs qualified to receive the discount of $75,000

and the reduction in weekly payments after the first 10 weeks to $8,221.15 under the Green Note

Letter of Guarantee, but Defendants always deducted the undiscounted, higher, amount.

       48.     In weekly debits from November 30, 2018 through January 4, 2019 Ace Funding

improperly debited Zyppah's account in the amount of $21,079.00 weekly, when in fact it should

have debited $15,263.15 in accordance with terms of the United Secured Letter of Guarantee.

Ace Funding continued this illicit behavior despite written notification by Plaintiffs on December

5, 2018 that “United Secured Capital/Ace” was withdrawing more than permitted, a copy of

which communication is attached as Exhibit 13.



                                               13
        Case 1:19-cv-01158-ALC Document 24 Filed 04/04/19 Page 14 of 48



       49.     On January 4, 2019, Green Note improperly debited Zyppah’s account in the

amount of $13,125 when in fact it should have debited $8,221.15 in accordance with the terms of

the Green Note Letter of Guarantee.

       50.     As of the date hereof, and despite repeated demands by Plaintiffs, Defendants

have failed to return the funds they improperly debited from Zyppah’s account.

       D.      Defendants' Conversion of the Overpayment and Fraudulent Promises of
               Reimbursement

       51.     On January 3, 2019, Plaintiffs notified Defendants, by email from Washburn to

Gindi, that Zyppah was in the process of closing on a line of credit with a lender that required

Zyppah to “pay off all other outstanding loans, including the two subject ones we have with

you.” In that connection, Washburn asked Gindi to confirm payoff amounts calculated by

Washburn that reflected total payoff amounts for each “loan” consistent with the “discount”

terms of the Letters of Guarantee. Washburn repeatedly informed Defendants that this was a

time-sensitive request and that Plaintiffs were under significant time pressure to pay off all

outstanding “loans” pursuant to requirements of its new lender. A copy of this email exchange is

attached hereto as Exhibit 14.

       52.     On January 3, 2019, Defendants provided Plaintiffs with two payoff letters by an

email from Gindi to Washburn along with wiring instructions; a copy of this email is attached as

Exhibit 15.

       53.     Later on January 3, 2019 and January 4, 2019, Plaintiffs advised Defendants, by

emails from Washburn to Gindi, that the payoff letters were inaccurate and overcharged

Plaintiffs in the amount of $279,372.20, copies of which emails are attached as Exhibit 16.

Defendants subsequently refunded only $34,204.68 to Zyppah’s account in connection with two

erroneous debits, but they have failed to honor their promise to refund Zyppah the remaining

$245,175 (the “Overpayment”).

                                              14
        Case 1:19-cv-01158-ALC Document 24 Filed 04/04/19 Page 15 of 48



       54.     On January 4, 2019, Defendants provided Plaintiffs, by email from Gindi to

Washburn, with a “new payoff letter,” a copy of which is attached as Exhibit 17. The "revised"

payoff amounts were unchanged and demanded a knowingly inflated payoff amount. The last

payoff letters Plaintiffs received from Defendants (the "Payoff Letters") are attached hereto as

Exhibit 18.

       55.     The Ace Funding Payoff Letter demanded payment in the amount of $463,753.20.

The Green Note Payoff Letter demanded payment in the amount of $315,000. Each letter

represented that a Defendant held a lien on Plaintiffs’ assets by means of a “UCC-1 filing

statement” and that each lien would not be released unless Plaintiffs remitted the entirety of each

payment Defendants demanded.

       56.     Gindi and Kassab had direct knowledge that Plaintiffs feared that they would not

be able to execute on their new financing if Defendants would not release their fictitious liens.

(see ¶ 50.) On January 4, 2019, Gindi, on behalf of Defendants, induced Plaintiffs, in writing, a

copy of which is attached hereto as Exhibit 19, to pay to Defendants the Overpayment in order

for Plaintiffs to close on their time-sensitive new loan. Gindi accomplished this by representing

that after that closing, Defendants would reimburse Zyppah for the amount of the Overpayment.

Defendants expressly informed Zyppah: “The amount to be sent back to zyp[p]ah is

$279,372.20.” Again, on January 11, 2019, Gindi, on behalf of Defendants, “confirmed” that

Plaintiffs would receive “reimbursement” for the Overpayment, a copy of which is attached

hereto as Exhibit 20.

       57.     Given the urgency of closing with the new lender and Plaintiffs’ belief based

upon Defendants’ misrepresentation that Defendants held UCC-1 liens that needed to be released

as a condition to closing on the new financing, Zyppah proceeded with its new lending and

caused the $778,753.20 in funds that Defendants demanded in the Payoff Letters to be


                                                15
        Case 1:19-cv-01158-ALC Document 24 Filed 04/04/19 Page 16 of 48



transferred to Defendants, resulting in Defendants' receipt of the Overpayment. Plaintiffs took

this action in reliance on Defendants' acknowledgment and promise that Defendants would

promptly reimburse the Overpayment.

       58.     In response to Plaintiffs’ demand, on January 11, 2019 Defendant Gindi informed

Washburn that “[t]he reversal was just initiated so you will see funds at some point today or

Monday” and that Washburn should “[r]est assured it was already taken care of and you won’t

have to worry.” When Washburn asked about the amount of the reversal, Gindi replied that

Defendants were only reversing a single payment Green Note improperly withdrew in the

amount of $13,125 and that “[t]he larger amount is going to take a little bit longer than expected

but will get done.” See Exhibit 20.

       59.     Following Defendants' failure to reimburse Plaintiffs for the Overpayment,

Washburn notified Defendants in writing on January 11, 2019, that any further delay in rendering

reimbursement for the Overpayment would damage Plaintiffs and that Plaintiffs would seek

interest on the amounts overdue.

       60.     In response, on or about January 17, 2019, Washburn was contacted over the

telephone by Defendant, Campbell, who represented himself as the director of accounting for

United Secured with the requisite power to reimburse Plaintiffs for the Overpayment and advised

that the reimbursement for the Overpayment would be rendered soon.

       61.     Despite due demands, Defendants failed or refused to reimburse Plaintiffs for the

Overpayment, and Plaintiffs commenced this suit. On March 19, 2019, Defendants, United

Secured and Green Note appeared through counsel and filed a pre-motion letter attached hereto

as Exhibit 21, in which they admitted that the United Secured Letter of Guarantee and Green

Note Letter of Guarantee were fraudulent, bearing fictitious names for “executives” of the

Defendants [Dkt. No. 20].


                                               16
        Case 1:19-cv-01158-ALC Document 24 Filed 04/04/19 Page 17 of 48



                                           THE FRAUD

       A.      The Fraudulent Enterprise

       62.     The Entity Defendants, by and through the Principal Perpetrators, acted in concert

to defraud Plaintiffs, converting more than $245,000 from Plaintiffs and obtaining an additional

$112,500 in “interest” and $33,750 in fees through a scheme Defendants appear to have also

perpetrated on numerous other unwitting customers.

       63.     From the inception and at all relevant times thereafter, the Principal Perpetrators

acted for and made misrepresentations on behalf of the Entity Defendants without regard for

corporate formalities or separateness, to induce Plaintiffs to enter the merchant cash advance

agreements and to defraud and convert funds from Plaintiffs. For example:

       (A) All emails from Gindi and Kassab were from their “unitedsecuredcapital.com” email

             addresses, yet the agreements they emailed to and asked Zyppah to execute were for

             advances purportedly from Merchant Advance, and thereafter Ace Funding and

             Green Note, even though no officer or representative of those entities was

             contemporaneously represented by Defendants to have any relationship to the

             transaction (see Exhibits 2, 4, 6, 7 attached hereto);

       (B) Without explanation, on October 18, 2018, Kassab emailed Zyppah the first

             proposed merchant cash advance agreement on behalf of “Merchant Advance” – an

             entity completely previously unknown to Plaintiffs, with terms that did not comport

             with Plaintiffs’ understanding of the anticipated transaction (see Exhibit 2 attached

             hereto);

       (C) Although agreements for advances were thereafter executed by Plaintiffs with Ace

             Funding and Green Note, in order to induce Plaintiffs into believing that the

             agreements would comply with Plaintiffs’ requirement of not more than 15%


                                                 17
Case 1:19-cv-01158-ALC Document 24 Filed 04/04/19 Page 18 of 48



    interest, Gindi and Kassab delivered the “United Secured Letter of Guarantee,”

    which required United Secured (not Ace Funding or Green Note, with whom

    Plaintiffs had the merchant cash advance agreements) to provide a “discount of

    $157,050.00 off of interest, reducing the total payback due U.S.C. [i.e., United

    Secured],” even though there was no payback due to United Secured because it had

    not made any advances and was not a party to any other agreement with Plaintiffs.

    Moreover, the United Secured Letter of Guarantee expressly references a non-

    existent “above U.S.C. funded loan” in the amount of $450,000 – the precise amount

    of the “loan” from Ace Funding. (See Exhibits 7, 8 attached hereto).

(D) Although Plaintiffs only had merchant cash advance agreements with Ace Funding

    and Green Note, on October 18, 2018 (the same day Defendants delivered the

    proposed Merchant Advance and initial/incorrect Ace Funding agreements), Gindi

    asked Zyppah to execute and return the “ACH Debit Authorization Form” to grant

    United Secured (not Ace Funding or Green Note) the authority to debit Zyppah’s

    bank account for payments purportedly due under the merchant cash advance

    agreements (a right Defendants flagrantly abused, as more particularly described

    herein) (see Exhibit 6 attached hereto).

(E) None of the “merchant cash advance agreements” or the Entity Defendants’ websites

    disclose the Entity Defendants’ physical, business or mailing addresses – even the

    United Secured “ACH Debit Authorization Agreement” does not disclose an address

    (see Exhibit 6 attached hereto).

(F) United Secured’s and Green Note’s addresses (discovered through “Better Business

    Bureau” and other internet searches) are mere “drop boxes.” In fact, Green Note’s




                                        18
Case 1:19-cv-01158-ALC Document 24 Filed 04/04/19 Page 19 of 48



    “place of business” represented on the Better Business Bureau website is apparently

    a mailbox “Federal Express” store in Brooklyn:




(G) United Secured’s address (according to the New York Secretary of State) appears to

    be a pizza parlor in Brooklyn:




                                                    .

(H) Ace Funding’s mailing address as represented in publicly available documents

    appears to be a fitness center in Miami, Florida:




                                        19
Case 1:19-cv-01158-ALC Document 24 Filed 04/04/19 Page 20 of 48




(I) All relevant documents, including the merchant cash advance agreement and Letters

    of Guarantee were drafted, prepared and delivered by Defendants. In fact, Kassab

    emailed Zyppah the Ace Funding and Green Note agreements, and Gindi emailed

    Zyppah the Letters of Guarantee (see Exhibits 2, 4, 6, 7, 9 attached hereto).

(J) When Plaintiffs would not agree to the approximately 50% interest rate Defendants

    demanded in “negotiations,” Defendants responded by promising to reduce the

    interest rate through discounts in the Letters of Guarantee. Defendants ignored or

    rejected requests from Washburn that (i) the entire loan amount be from one entity,

    and (ii) that the merchant cash advance agreements themselves reflect the 15%

    interest rate as the maximum Plaintiffs were willing to pay so that the Letters of

    Guarantee would be unnecessary. Instead, Defendants insisted on a complicated

    transaction structure involving multiple entities and documents, and would include

    the “discounts” only in documents the Defendants now assert are false and void ab

    initio.

(K) The Letters of Guarantee were delivered in order to induce Plaintiffs to agree to the

    transaction (to provide Plaintiffs comfort that “the interest” would be “reduce[d]” to

                                       20
Case 1:19-cv-01158-ALC Document 24 Filed 04/04/19 Page 21 of 48



    [15%]), by stating that “[t]his is our guarantee our word is what we stand by here.

    We have been in the industry for over 20 years our mission is and always has been

    to keep our clients happy” (see Exhibit 6 attached hereto).         However, United

    Secured’s own website states that it has been in business since 2010 (only nine

    years in business), and the New York Secretary of State’s records indicate that

    United Secured was not incorporated until 2017 (just one year before the transaction

    with Plaintiffs) (see Exhibit 22 attached hereto). Ace Funding was not incorporated

    until November 8, 2015, just three years before the transaction with Plaintiffs (see

    Exhibit 23 attached hereto).

(L) Green Note’s Letter of Guarantee was given to Plaintiffs for the same fraudulent

    purpose – to induce Plaintiffs to agree to the transaction. The Green Note Letter of

    Guarantee also states that “[t]his is our guarantee our word is what we stand by here.

    We have been in the industry for over 12 years our mission is and always has been

    to keep our clients happy” (see Exhibits 9, 11 attached hereto). However, Green

    Note’s own website states that it has been in business since 2010, just nine years,

    and the Delaware Secretary of State’s records reflect that Green Note was

    incorporated on January 2, 2018, fewer than eleven months before it entered into

    the agreements with Plaintiffs (see Exhibit 24 attached hereto).

(M) Although United Secured was not actually formed until May 19, 2017, its website

    represents that it has made more than $50,000,000 in direct loans and is licensed to

    operate in all 50 states – despite the fact that its undisclosed place of business is a

    pizza shop in Brooklyn, and on the same webpage, it misrepresents the number of

    years it has been in business (see Exhibit 22 attached hereto).         Green Note’s

    webpage similarly states that it has been licensed to operate in all 50 states while


                                       21
Case 1:19-cv-01158-ALC Document 24 Filed 04/04/19 Page 22 of 48



    grossly exaggerating the number of years it has been in business (representing that it

    was incorporated in 2008 and that “since 2010” it has been a “leader in the small-

    medium sized business marketplace”) even though it was not incorporated until

    January 2, 2018, mere months before its transaction with Plaintiffs.

(N) United Secured and Green Note, by and through their attorney, have in fact admitted

    that the Letters of Guarantee are fraudulent by expressly representing in writing on

    March 19, 2019 to this Court that “both United [Secured] and Green Note deny the

    validity of the Letters of Guarantee, which are unsigned and name as signatories

    and C.E.O. of those entities persons who have never worked for United [Secured]

    or Green Note.” (see Defendants’ letter to the Court, dated March 19, 2019 [Dkt.

    No. 20], attached hereto as Exhibit 21 (emphasis added)). However, as stated above,

    the Letters of Guarantee were expressly delivered by Gindi by email twice on

    October 18, 2018 (see Exhibit 6 attached hereto), and twice again on October 30,

    2018 (see Exhibit 9 attached hereto); in the October 30 communication, Gindi not

    only delivered and acknowledged the letters – he represented that the Letters of

    Guarantee would be executed by the C.E.O. (see Exhibit 12 attached hereto). If

    counsel to the Defendants is correct (i.e. that the documents irrefutably sent by Gindi

    were fraudulent), then plainly Defendants sought to and actually charged and

    collected from Defendants usurious interest and charges totaling $391,425 in a span

    of fewer than three months.

(O) Both the Ace Funding and Green Note merchant cash advance agreements were

    prepared, delivered and emailed by Kassab to Plaintiffs, yet both agreements (each

    drafted by Defendants) separately provide that Plaintiffs would sell Green Note “all

    of [Plaintiffs’] … Receipts…” – and simultaneously sell 12% of the same “Receipts”


                                       22
Case 1:19-cv-01158-ALC Document 24 Filed 04/04/19 Page 23 of 48



    to Ace Funding - a legal and factual impossibility unless the entities were one in the

    same.

(P) Plaintiffs relied on Defendants’ representations in the Letters of Guarantee and in the

    emails and written promises made by Gindi and Kassab in connection therewith, to

    their detriment.

(Q) Defendants knew that Plaintiffs relied on the Letters of Guarantee and Defendants’

    express promises and representations therein when agreeing to enter into the

    transaction.

(R) If not for the Defendants misrepresentations, Plaintiffs would not have entered into

    any “agreements” with Defendants and would not have granted Defendants access to

    Zyppah’s account, a fact Washburn repeatedly made clear in email communications

    stating that Plaintiffs would agree to an interest rate of no more than 15%.

(S) On January 4, 2019, Defendants fraudulently induced Plaintiffs into making the

    Overpayment by (i) mispresenting that Ace Funding and Green Note held UCC-1

    financing liens on Plaintiffs’ property when they did not, and (ii) refusing to release

    their supposed security interests on Plaintiffs’ assets unless the Overpayment was

    made, while (iii) simultaneously promising that they would “refund” the

    Overpayment immediately after they received it (see Exhibits 17-21, attached

    hereto). Defendants were not entitled to the Overpayment and they lied when they

    promised to return it to Plaintiffs in order to induce Plaintiff to make the

    Overpayment.

(T) Notwithstanding repeated demands, Defendants have not honored the Letters of

    Guarantee, or returned the Overpayment, despite Gindi’s repeated written

    representations and false assurances (see, e.g., Exhibits 19, 20 attached hereto). In


                                        23
        Case 1:19-cv-01158-ALC Document 24 Filed 04/04/19 Page 24 of 48



             fact, on January 11, 2019, Gindi advised Plaintiffs that “[t]he reversal was just

             initiated so you will see funds at some point today or Monday depending on whether

             it went out as a wire or an ACH. Rest assured it was already taken care of and

             you won’t have to worry.” See Exhibit 20 attached hereto. Later that same day,

             Gindi “confirmed” that the Overpayment (then believed to be in the amount of $279,

             372.20) was being returned (see Exhibit 20 attached hereto). The Overpayment has

             not been returned.

       B.      Pattern and Practice

       64.     Defendants' conduct represents a pattern and practice of fraud and deceit by: (a)

operating with websites containing apparent material misrepresentations and omissions; (b)

ignoring corporate formalities and separateness; (c) purporting to operate commercial lending

businesses out of fictitious addresses (Federal Express and pizza shops); (d) misrepresenting the

years in business in the Letters of Guarantee to induce Plaintiffs to transact business with them;

(e) charging Plaintiffs and other customers excessive fees and costs and usurious interest rates;

and, (f) wrongfully debiting their customers’ accounts and retaining funds (the Overpayment) to

which they are not entitled.

       65.     Since at least 2016, other merchants have filed actions against Defendants, Ace

Funding and alleged affiliates, including against Guttman himself, asserting a substantially

similar pattern and practice as described above. These actions include, but are not limited to,

claims of fraud, usurious lending, state law RICO claims. Ace Funding is the common alleged

culprit found in each of these cases:

                   a. Dual Diagnosis Treatment Center, Inc., et al., v. Ace Funding Source,
                      LLC, et al., Index No. 504427/2019, in the Supreme Court of the State of
                      New York, County of Kings. The Verified Complaint is attached hereto as
                      Exhibit 25, and was filed on February 28, 2019 against Guttman, Ace
                      Funding and their affiliates alleging that Defendants are engaged in a


                                               24
        Case 1:19-cv-01158-ALC Document 24 Filed 04/04/19 Page 25 of 48



                       “fraudulent lending scheme” and asserting claims for RICO violations and
                       abuse of process.

                    b. Mir Joffrey, et al., v. Merchant Advance Inc., et al., Index No.
                       650965/2019, in the Supreme Court of the State of New York, County of
                       New York. Attached hereto as Exhibit 26 is Memorandum of Law in
                       Support of Order to Show Cause for a Preliminary Injunction and
                       Temporary Restraining Order filed against Ace Funding and its affiliates
                       on February 15, 2019, alleging that Defendants are engaged in a
                       “predatory lending scheme” and that Defendants wrongfully removed
                       funds from the plaintiffs’ bank accounts resulting in the demise of
                       plaintiffs’ business.

                    c. Ikechukwu Okorie, M.D., et al, v. Ace Funding Source, LLC, et al., Case
                       No. 2:17-cv-2-KS-MTP, in the United States District Court for the District
                       of Mississippi. Attached hereto as Exhibit 27 is the Verified Complaint
                       for Temporary Restraining Order and Preliminary Injunction filed against
                       Ace Funding, Guttman and their affiliates on January 6, 2017, alleging
                       that Defendants’ purported merchant advance agreements are usurious
                       loans and that their scheme violates the Mississippi state law RICO Act.

                    d. JZRM Corporation, et al., v. Ace Funding Source, LLC, et al., Index No.
                       031397/2017, in the Supreme Court of the State of New York, County of
                       Rockland. Attached hereto as Exhibit 28 is the Verified Complaint filed
                       against Ace Funding and its affiliates on March 28, 2017, alleging that
                       Defendants’ purported merchant advance agreements are criminally
                       usurious loans through which Defendants effectively sought to collect an
                       interest rate of 149% and that Defendants made material
                       misrepresentations in connection with the transactions.

                    e. Meridian Technology Solutions, Inc., et al., v. Trenen Capital Inc., et al.,
                       Index No. 157627/2017, in the Supreme Court of the State of New York,
                       County of New York. Attached hereto as Exhibit 29 is the Complaint
                       filed against Ace Funding and its affiliates on August 25, 2017, alleging
                       that Defendants’ purported merchant advance agreements are criminally
                       usurious loans through which Defendants effectively sought to collect an
                       annualized interest rate as high as 281% and that Defendants made
                       material misrepresentations in connection with the transactions.

                    f. Additional lawsuits were filed by Defendants' "customers" that were either
                       settled or dismissed, making similar allegations.

       66.       Based on the above referenced complaints alone, Ace Funding and Guttman

appear to operate through a number of "entities" through which they are alleged to have

defrauded their customers. These entities include at least:

             •   Ace Funding

                                                25
        Case 1:19-cv-01158-ALC Document 24 Filed 04/04/19 Page 26 of 48



             •   Ace Funding Group, LLC
             •   United Secured
             •   Green Note
             •   Merchant Advance
             •   Merchant Funding Services, LLC
             •   Merchant Advance Inc.
             •   BizFund, LLC
             •   Fast Business Financial, LLC
             •   Dash Funding Source, LLC
             •   Biz Advance Now, Inc.
             •   Ram Capital Funding, LLC
             •   ML Factors, LLC
             •   Small Business Capital Services
             •   Trenen Capital Inc.
             •   Capital Merchant Services, LLC
             •   Capcall, LLC
             •   Richmond Capital Group, LLC
             •   Cash Village NY, LLC
             •   Empire Business Funding Inc.
             •   Express Funding, Inc.
             •   Express Funding of America, LLC
             •   Express Funding I, LLC

       67.       At least two of the entities listed in the preceding Paragraph have represented in

public filings that they are located at 2371 McDonald Avenue, Brooklyn, New York – an address

that appears to be located in the same warehouse that Defendants Gindi and Kassab represent is

the address of United Secured in their email signature boxes:




       68.       Defendants' conduct directly affects interstate commerce. Plaintiffs, who are retail

merchants selling directly to consumers, are located in California and Nevada, and several of the

parties in the above referenced litigations are in Mississippi, Missouri and elsewhere.


                                                  26
         Case 1:19-cv-01158-ALC Document 24 Filed 04/04/19 Page 27 of 48



         69.   Defendants' conduct violates 18 U.S.C. § 1962(a) - (d) by collecting an unlawful

debt (as defined by 18 U.S.C. § 1961(6)), through fraud and deceit, and by charging usurious

"interest" in violation of New York General Obligation Law § 5-501(1) and New York Penal

Law § 190.40 by charging and collecting "interest" greater than 25%, and by conspiring to

commit such acts of fraud and usury against Plaintiffs and the public at large.

         70.   Absent judicial intervention and the appointment of an independent fiduciary,

such as a receiver, Plaintiffs do not believe Defendants will cease their fraudulent conduct or

repay the funds Defendants have improperly (and illegally) taken and withheld. Nor can

Plaintiffs be certain that Defendants have the capacity to return Plaintiffs wrongfully withheld

funds because, based on the sheer number of entities through which Defendants appear to

conduct “business,” Defendants may be engaged in a “Ponzi scheme” in which they relend the

funds obtained from merchants they have defrauded in one transaction to other unwitting

merchant-victims in the next transaction (through a newly created entity as having been in

business “for decades”), retaining ill-gotten profits to the detriment of Plaintiffs and the public at

large.

                                            COUNT I
                                        RICO Violations
                                     (Against All Defendants)

         71.   Plaintiffs incorporate each and every allegation contained in Paragraphs 1 through

70 above as if fully set forth herein.

         72.   Each Defendant, engaged in or is engaged in activities that affect interstate

commerce, including financing transactions across state lines involving parties in multiple states.

         73.   In furtherance of their fraudulent scheme, each Defendant utilized interstate mail,

telephone communications, wire communications, email and other internet communications (i) to

prepare and circulate to Plaintiffs and other merchants documents and other communications


                                                 27
        Case 1:19-cv-01158-ALC Document 24 Filed 04/04/19 Page 28 of 48



containing knowingly and intentionally false, materially misleading and fraudulent statements in

order to induce them to enter into merchant cash advance transactions and to remit money in

excess of amounts actually owed or permitted by applicable law; (ii) to wrongfully remove

money from the bank accounts of the Plaintiffs and other merchants in excess of amounts

actually owed or permitted by applicable law; and, (iii) to wrongfully refuse to release security

interests on the assets of Plaintiffs and other merchants in order to extort and coerce them to

remit money in excess of amounts actually owed or permitted by applicable law.

       74.     Defendants’ wrongful actions injured Plaintiffs and other merchants who were the

intended targets of Defendants’ fraudulent predatory lending scheme, each of whom suffered

direct, pecuniary harm.

       75.     Defendants knowingly and intentionally engaged in criminal conduct, as

described above, committing actions constituting predicate crimes under 18 U.S.C. § 1961, et

seq. (the Racketeer Influenced and Corrupt Organizations “RICO” Act).

       76.     Defendants extorted and coerced Plaintiffs to remit the Overpayment through

knowing and intentional misrepresentations; specifically, by falsely stating that they held

security interests in Plaintiffs’ assets and telling Plaintiffs they would not extinguish the

supposed security interests unless Plaintiffs remitted the improperly demanded Overpayment all

the while representing that if Plaintiffs – who believed they needed to immediately extinguish

Defendants’ “liens” or risk losing financing from a third party – made the Overpayment the

Defendants would immediately refund it. The Overpayment was in excess to amounts owed (if

any) or permitted by applicable law. Defendants actions constitute criminal conduct in the

nature of collection of extensions of credit by extortionate means in violation of 18 U.S.C. § 894.

       77.     Defendants made knowing and intentional misrepresentations to Plaintiffs to

induce them to enter into merchant cash advance transactions; specifically, Defendants (i)


                                                28
        Case 1:19-cv-01158-ALC Document 24 Filed 04/04/19 Page 29 of 48



misrepresented Ace Funding, United Secured, and Green Note’s business history, including the

number of years they had done business, the amount of “loans” they had provided to customers,

and that they had dealings in all 50 states; (ii) misrepresented in the Letters of Guarantee from

Green Note and United Secured that they would “discount” the overall “interest” due to 15% of

the combined $750,000 Plaintiffs “loaned” from Defendants provided that Plaintiffs’ initial

payments were timely. These misrepresentations, together with the misrepresentations identified

in the preceding Paragraph, were communicated over the telephone and internet using email and

interstate mail. These actions constitute wire fraud and mail fraud in violation of 18 U.S.C. §§

1343 and 1341, respectively.

       78.     Defendants’ actions constitute a pattern of racketeering activity within the

meaning of 18 U.S.C. § 1961.

       79.     Upon information and belief, the proceeds of Defendants’ wrongful and unlawful

conduct may have been invested or used by Defendants to further their ongoing fraudulent

scheme in violation of 18 U.S.C. § 1962(a).

       80.     Defendants’ actions constitute furtherance of a criminal enterprise through a

pattern of racketeering activity and collection of unlawful debts in violation of 18 U.S.C. § 1962.

       81.     The Entity Defendants and Principal Perpetrators have acted in concert and

conspired to violate 18 U.S.C. § 1962.

       82.     Plaintiffs have been injured in their business and property by Defendants’

violations of 18 U.S.C. § 1962; and pursuant to 18 U.S.C. § 1964, are entitled to recover actual

damages in an amount to be determined by the Court, plus treble damages pursuant to 18 U.S.C.

§ 1964(c), and costs and attorneys’ fees in amounts to be determined by the Court.




                                                29
          Case 1:19-cv-01158-ALC Document 24 Filed 04/04/19 Page 30 of 48



                                           COUNT II
                                              Fraud
                                     (Against All Defendants)

          83.   Plaintiffs incorporate each and every allegation contained in Paragraphs 1 through

82 above as if fully set forth herein.

          84.   Defendants made material misrepresentations to Plaintiffs to induce them to enter

into merchant cash advance transactions; specifically, Defendants (i) misrepresented Ace

Funding, United Secured, and/or Green Note’s business history, including the number of years

they had been engaged in business, and the identity of their (or that they even had) Chief

Executive Officers and (ii) misrepresented in the Letters of Guarantee from Green Note and

United Secured that they would “discount” the overall “interest” due to 15% of the combined

$750,000 Plaintiffs “loaned” from Defendants provided that Plaintiffs’ initial payments were

timely.

          85.   Defendants also made material misrepresentations to Plaintiffs to induce them

into remitting the Overpayment; specifically, by falsely stating that they held security interests in

Plaintiffs’ assets and telling Plaintiffs they would not extinguish the supposed security interests

unless Plaintiffs remitted the improperly demanded Overpayment all the while representing that

if Plaintiffs – who believed they needed to immediately extinguish Defendants’ “liens” or risk

losing financing from a third party – made the Overpayment the Defendants would immediately

refund it.

          86.   At all times, Defendants’ misrepresentations were knowingly false. Specifically,

the Principal Perpetrators, on behalf of the Entity Defendants, knew that the information they

provided concerning the history of the Entity Defendants was false and they knew that the

Letters of Guarantee bore the names of fictitious executives. Moreover, Defendants knew that

the “discounts” they offered were false and that their promises to return the Overpayment were


                                                 30
         Case 1:19-cv-01158-ALC Document 24 Filed 04/04/19 Page 31 of 48



false as reflected in United Secured and Green Note’s representation to this Court that the Letters

of Guarantee – which Defendants drafted and which served as the basis for the “discounts” and

the eventual Overpayment – were false.

        87.    Defendants never honored the “discounts” that they promised in the Letters of

Guarantee – which Defendants drafted and transmitted to Plaintiffs. These false “discounts” and

other misrepresentations were intended to induce Plaintiffs to enter into the merchant cash

advance transactions with Ace Funding and Green Note, and Plaintiffs in fact were so induced

based upon their reasonable reliance on Defendants’ misrepresentations.

        88.    Plaintiffs’ reliance on Defendants’ misrepresentations was reasonable and

justifiable.

        89.    Defendants’ actions and the fraudulent scheme described above has damaged

Plaintiffs at least in the amount of (i) the Overpayment, (ii) the excessive fees paid to

Defendants, and (iii) the “finance charges” paid to Defendants. Plaintiffs have also suffered lost

profits and have incurred substantial costs and attorneys’ fees.

        90.    Based upon the willful, malicious, dishonest, and criminal nature of Defendants’

conduct, and to deter Defendants and others from engaging in similar misconduct in the future,

Plaintiffs are entitled to an award of punitive damages.

                                           COUNT III
                                      Fraudulent Inducement
                                     (Against All Defendants)

        91.    Plaintiffs incorporate each and every allegation contained in Paragraphs 1 through

90 above as if fully set forth herein.

        92.    Defendants made material misrepresentations to Plaintiffs to induce them to enter

into merchant cash advance transactions; specifically, Defendants (i) misrepresented Ace

Funding, United Secured, and/or Green Note’s business history, including the number of years


                                                31
         Case 1:19-cv-01158-ALC Document 24 Filed 04/04/19 Page 32 of 48



they had done business and the identity of their (or that they even had) Chief Executive Officers

and (ii) misrepresented in the Letters of Guarantee from Green Note and United Secured that

they would “discount” the overall “interest” due to 15% of the combined $750,000 Plaintiffs

“loaned” from Defendants provided that Plaintiffs’ initial payments were timely.

        93.     Defendants also made material misrepresentations to Plaintiffs to induce them

into remitting the Overpayment; specifically, by falsely stating that they held security interests in

Plaintiffs’ assets and telling Plaintiffs they would not extinguish the supposed security interests

unless Plaintiffs remitted the improperly demanded Overpayment all the while representing that

if Plaintiffs – who believed they needed to immediately extinguish Defendants’ “liens” or risk

losing financing from a third party – made the Overpayment the Defendants would immediately

refund it.

        94.     At all times, Defendants’ misrepresentations were knowingly false. Specifically,

the Principal Perpetrators, on behalf of the Entity Defendants knew that the information they

provided concerning the history on the Entity Defendants was false and they knew that the

Letters of Guarantee bore the names of fictitious executives. Moreover, Defendants knew that

the “discounts” they offered were false and that their promises to return the Overpayment were

false as reflected in United Secured and Green Note’s representation to this Court that the Letters

of Guarantee – which Defendants drafted and which served as the basis for the “discounts” and

the eventual Overpayment – were false.

        95.     Defendants’ misrepresentations were intended to and did deceive Plaintiffs into

believing they would receive the “discounts” and reimbursement of the Overpayment in order to

induce them to enter into the merchant cash advance transactions and to remit the Overpayment,

respectively.




                                                 32
         Case 1:19-cv-01158-ALC Document 24 Filed 04/04/19 Page 33 of 48



        96.    Plaintiffs’ reliance on Defendants’ misrepresentations was reasonable and

justifiable.

        97.    Defendants’ actions and the fraudulent scheme described above has damaged

Plaintiffs at least in the amount of (i) the Overpayment, (ii) the excessive fees paid to

Defendants, and (iii) the “finance charges” paid to Defendants. Plaintiffs have also suffered lost

profits and have incurred substantial costs and attorneys’ fees.

        98.    Based upon the willful, malicious, dishonest, and criminal nature of Defendants’

conduct, and to deter Defendants and others from engaging in similar misconduct in the future,

Plaintiffs are entitled to an award of punitive damages.

                                          COUNT IV
                                     Appointment of Receiver

        99.    Plaintiffs incorporate each and every allegation contained in Paragraphs 1 through

98 above as if fully set forth herein.

        100.   The Entity Defendants and their assets are being used in a fraudulent and illicit

manner to perpetrate Defendants’ ongoing fraudulent scheme. This, combined with Defendants’

demonstrated dishonesty, repeated fraudulent misrepresentations, and use of numerous entities

known and unknown to Plaintiffs to facilitate their scheme, creates an immediate and substantial

threat that a substantial portion of the funds Plaintiffs seek to recover – i.e. the Overpayment –

will be removed, lost or otherwise improperly transferred to deny Plaintiffs their recovery,

resulting in irreparable harm to Plaintiffs.

        101.   The Overpayment is a specific fund remitted by Plaintiffs upon Defendants’

promise that it would be separately held and returned promptly after Defendants received it.

        102.   Defendants’ demonstrated dishonesty and the likelihood that they will make

further fraudulent misrepresentations would undermine the effectiveness of judicial oversight of

the Entity Defendants.

                                                33
        Case 1:19-cv-01158-ALC Document 24 Filed 04/04/19 Page 34 of 48



        103.    There are no less restrictive means available to prevent irreparable harm to the

Plaintiffs given the nature and breadth of Defendants’ ongoing fraudulent scheme.

        104.    As a result of the foregoing, Plaintiffs are entitled to the immediate appointment

of a receiver to secure, take custody of and control the assets of all Entity Defendants and the

John Doe Companies Defendants pending the outcome of this litigation.

                                             COUNT V
                                             Conversion
                                       (Against All Defendants)

        105.    Plaintiffs incorporate each and every allegation contained in Paragraphs 1 through

104 above as if fully set forth herein.

        106.    At all relevant times, Plaintiffs, by Defendants’ own admission, had and continue

to have sole ownership over the Overpayment and the sole right to possess the Overpayment.

        107.    Defendants conspired and acted in concert to wrongfully and unlawfully take the

Overpayment through fraudulent misrepresentations. Defendants continue to wrongfully and

unlawfully withhold and exercise dominion and control over the Overpayment, and they have

converted the Overpayment for Defendants’ own use and benefit instead of its intended use.

        108.    Defendants have refused or ignored all requests from Plaintiffs’ to return the

Overpayment.

        109.    As a direct and proximate result of the foregoing, Plaintiffs have been damaged in

the amount of the Overpayment plus additional damages in an amount to be proven at trial, plus

interest, costs and attorneys’ fees.

        110.    Based upon the willful, malicious, dishonest, and criminal nature of Defendants’

conduct, and to deter Defendants and others from engaging in similar misconduct in the future,

Plaintiffs are entitled to an award of punitive damages.




                                                 34
          Case 1:19-cv-01158-ALC Document 24 Filed 04/04/19 Page 35 of 48



                                           COUNT VI
                                        Civil Conspiracy
                                     (Against All Defendants)

          111.   Plaintiffs incorporate each and every allegation contained in Paragraphs 1 through

105 above as if fully set forth herein.

          112.   In furtherance of their fraudulent scheme, Defendants conspired and acted in

concert to fraudulently misrepresent that Plaintiffs would receive the “discounts” contained in

the Letters of Guarantee and to fraudulently misrepresent that the Entity Defendants would

reimburse Plaintiffs for the Overpayment. Defendants also conspired and acted in concert to

wrongfully and unlawfully withhold, exercise dominion and control over, and convert the

Overpayment.

          113.   Defendants’ actions were part of their common fraudulent scheme and were

designed to deceive Plaintiffs in order to wrongfully and unlawfully induce Plaintiffs to enter

into merchant cast advance transactions with Ace Funding and Green Note, resulting in the

payment of excessive and improper fees and “finance charges,” including inducing Plaintiffs to

make the Overpayment which Defendants converted and continue to wrongfully and unlawfully

retain.

          114.   Defendants’ actions and the fraudulent scheme described above have damaged

Plaintiffs at least in the amount of (i) the Overpayment, (ii) the excessive fees paid to

Defendants, and (iii) the “finance charges” paid to Defendants. Plaintiffs have also suffered lost

profits and have incurred substantial costs and attorneys’ fees.

          115.   Based upon the willful, malicious, dishonest, and criminal nature of Defendants’

conduct, and to deter Defendants and others from engaging in similar misconduct in the future,

Plaintiffs are entitled to an award of punitive damages.




                                                 35
        Case 1:19-cv-01158-ALC Document 24 Filed 04/04/19 Page 36 of 48



                                        COUNT VII
                            Alter Ego and Veil Piercing Liability
                   (Against Guttman, Mann, Gindi, Kassab and Campbell)

       116.    Plaintiffs incorporate each and every allegation contained in Paragraphs 1 through

106 above as if fully set forth herein.

       117.    At all relevant times, the Principal Perpetrators owned and/or controlled Ace

Funding, United Secured or Green Note.

       118.    At all relevant times, the Principal Perpetrators dominated and controlled Ace

Funding, United Secured and Green Note using each to perpetrate the fraud upon Plaintiffs.

       119.    At all relevant times, Guttman, Mann, Kassab, Gindi or Campbell dominated and

controlled the assets, operations, and activities of the Entity Defendants to defraud Plaintiffs.

       120.    The Principal Perpetrators failed to observe important corporate formalities and

used the assets and operations of the Entity Defendants for their own purpose and benefit to

perpetrate the fraud against Plaintiffs.

       121.    The Principal Perpetrators, acting in concert and in their capacities as officers and

agents of the Entity Defendants, used United Secured email accounts to conduct business on

behalf of Ace Funding and Green Note.

       122.    Additionally, the Final Green Note Documents and the Final United Ace

Documents – as Defendants themselves drafted – provide that Defendants simultaneously

purported to have Ace Funding purchase “all” of Plaintiffs’ future receivables and have Green

Note also purchase 12% of those same receivables from Plaintiffs, effectively treating both

entities as the same with no separate existence.

       123.    The Principal Perpetrators dominate and control the Entity Defendants to such an

extent that any adherence to the fiction of any of those entities’ separate existence would permit

the abuse of a limited liability or corporate entity and cause and promote injustice by allowing


                                                   36
        Case 1:19-cv-01158-ALC Document 24 Filed 04/04/19 Page 37 of 48



Guttman, Mann, Kassab, Gindi and Campbell to evade liability or veil assets that should in

equity be used to satisfy the judgment sought by the Plaintiffs in this litigation.

       124.    At all relevant times, the Principal Perpetrators were and are alter egos of the

Entity Defendants because there was and is such unity of interest, ownership and control that

each Guttman, Mann, Kassab, Gindi and Campbell must be treated as one with the Entity

Defendants to prevent the inequitable result of permitting them to profit from the fraud and

conversion of funds from the Plaintiffs.

       125.    Additionally or alternatively, any corporate veil between any of the Entity

Defendants, on the one hand, and any of the Principal Perpetrators, on the other hand, must be

pierced to hold the Principal Perpetrators vicariously liable for all obligations of the Entity

Defendants owed to Plaintiffs. Piercing the corporate veil is necessary and proper to prevent the

wrongs and injustices perpetrated by the Defendants’ fraudulent scheme because the Principal

Perpetrators exercised domination and control over the Entity Defendants using them as

instrumentalities to defraud and convert the Plaintiffs’ money.

       126.    As a result of the foregoing, Plaintiffs are entitled to a declaration that, based on

their alter ego relationship, the Principal Perpetrators are each are liable for each of the Entity

Defendants’ obligations to the Plaintiffs.

                                          COUNT VIII
                                       Unjust Enrichment
                                     (Against All Defendants)

       127.    Plaintiffs incorporate each and every allegation contained in Paragraphs 1 through

126 above as if fully set forth herein.

       128.    Each Defendant was conferred a benefit and has and continues to be enriched by

receipt of Plaintiffs’ Overpayment, which Defendants, acting in concert, continue to withhold for




                                                 37
        Case 1:19-cv-01158-ALC Document 24 Filed 04/04/19 Page 38 of 48



their own use and benefit using same for their personal benefit and in furtherance of their

fraudulent scheme.

        129.    At all relevant times, Plaintiffs maintained sole ownership and absolute right to

possess the Overpayment, which Defendants had no right to collect and have no right to retain.

        130.    Defendants, acting in concert, have wrongfully retained all benefits of the

Overpayment, without Plaintiffs’ consent and without providing any consideration.

        131.    As a result of the foregoing, Defendants have been unjustly enriched in the

amount of the Overpayment. It would be in opposition to equity and good conscience to permit

Defendants to retain such enrichment.

        132.    As a direct and proximate result of the foregoing, Plaintiffs have been damaged in

the amount of the Overpayment plus additional damages in an amount to be proven at trial, plus

interest, costs and attorneys’ fees.

                                             COUNT IX
                                         Promissory Estoppel
                                       (Against All Defendants)

        133.    Plaintiffs incorporate each and every allegation contained in Paragraphs 1 through

132 above as if fully set forth herein.

        134.    Defendants made multiple clear and unambiguous promises to Plaintiffs, which

the Plaintiffs reasonably relied upon to their detriment; specifically entering into the merchant

cash advance transactions and remitting the Overpayment to Defendants.

        135.    Defendants, acting in concert, promised Plaintiffs the “15% rate” if Plaintiffs

entered into the merchant cash advance transactions.

        136.    Defendants, acting in concert, promised Plaintiffs in the Letters of Guarantee that

they would provide “discounts” that would reduce the amount due under the respective merchant

cash advance transactions to the amount “loaned” from Defendants plus 15 percent rather than


                                                 38
        Case 1:19-cv-01158-ALC Document 24 Filed 04/04/19 Page 39 of 48



the rates contemplated in the merchant cash advance agreements with Ace Funding and Green

Note. The aggregate amount of Defendants’ promised “discount” is $232,050.

        137.    Defendants, acting in concert, sent emails on January 4, 2019 and January 11,

2019, promising that if Plaintiffs succumbed to Defendants’ demand to remit the Overpayment

(represented to be in satisfaction of Defendants’ false liens), that Defendants would subsequently

refund that Overpayment.

        138.    On January 17, 2019, Defendants, acting in concert again promised to reimburse

the Overpayment to the Plaintiffs.

        139.    As a direct and proximate result of the foregoing, Plaintiffs have been damaged in

the amount of the Overpayment plus additional damages in an amount to be proven at trial, plus

interest, costs and attorneys’ fees.

        140.    The damages Plaintiffs’ sustained are the result of Defendants’ promises and

Plaintiffs’ reasonable reliance on those promises.

                                             COUNT X
                                       Money Had and Received
                                       (Against All Defendants)

        141.    Plaintiffs incorporate each and every allegation contained in Paragraphs 1 through

140 above as if fully set forth herein.

        142.    Each of the Defendants, acting in concert, received money belonging to Plaintiffs

in the form of the Overpayment, which was wrongfully and unlawfully obtained by Defendants

through fraudulent misrepresentations.

        143.    Defendants, acting in concert, acknowledged that Plaintiffs have the sole right to

own and sole right to possess the Overpayment and promised to return it both before and after

the Overpayment was made.




                                                 39
        Case 1:19-cv-01158-ALC Document 24 Filed 04/04/19 Page 40 of 48



        144.    Each Defendant has benefitted and continues to benefit from the use of Plaintiffs’

money, which they continue to withhold for their own use and benefit, including in furtherance

of their fraudulent scheme. Plaintiffs continue to be wrongfully and unlawfully deprived of the

use and benefit of their money.

        145.    Based upon the Defendants’ fraudulent, unlawful and unethical conduct, it would

be against equity and good conscience to permit any Defendant to keep and retain the

Overpayment which Defendants wrongfully and unlawfully obtained and withhold.

        146.    As a direct and proximate result of the foregoing, Plaintiffs have been damaged in

the amount of the Overpayment plus additional damages in an amount to be proven at trial, plus

interest, costs and attorneys’ fees.

                                              COUNT XI
                                       Deceptive Trade Practices
                                       (Against All Defendants)

        147.    Plaintiffs incorporate each and every allegation contained in Paragraphs 1 through

146 above as if fully set forth herein.

        148.    New York General Business Law §349 provides that “[d]eceptive acts or

practices in the conduct of any business, trade or commerce or in the furnishing of any service in

[New York] are hereby declared unlawful.”

        149.    In furtherance of their fraudulent scheme, each of the Defendants, acting in

concert, have and continue to commit multiple deceptive acts and/or practices, including

coercing Plaintiffs' payment of the Overpayment by making fraudulent and intentionally

misleading statements on which Plaintiffs reasonably relied.

        150.    Defendants knowingly and intentionally communicated, by telephone and email,

false, materially misleading and fraudulent statements to Plaintiffs (i) falsely promising

“discounts” that Defendants had no intention of honoring and misrepresenting the number of


                                                  40
        Case 1:19-cv-01158-ALC Document 24 Filed 04/04/19 Page 41 of 48



years that Defendants had been in business for the purpose of inducing Plaintiffs into entering

into the merchant cash advance transactions with Defendants and (ii) falsely misrepresenting that

Plaintiffs were required to make the Overpayment in order for Defendants to extinguish liens on

Plaintiffs’ property – liens that Defendants did not actually hold – and that Defendants would

promptly refund this Overpayment once remitted, for the purpose of inducing Plaintiffs to remit

the Overpayment.

       151.    Defendants wrongfully removed money from Plaintiffs' bank accounts in excess

of amounts owed, if any, or as permitted by applicable law.

       152.    Defendants knowingly and intentionally provided Plaintiffs with false accountings

of amounts owed in order to induce them to remit money in excess of amounts actually owed or

permitted by applicable law.

       153.    Defendants wrongfully represented that they held security interests on Plaintiff’s

property and refused to release those false security interests on Plaintiffs' assets in order to extort

and coerce Plaintiffs to remit money in excess of amounts actually owed or permitted by

applicable law, specifically, the Overpayment.

       154.    Defendants’ actions were materially misleading and caused Plaintiffs to (i) enter

into merchant cash advance transactions that they would not have entered into but for being

misled, (ii) provide Defendants with access to bank accounts from which Defendants improperly

removed funds, (iii) remit funds to Defendants that were not owed to Defendants, and (iv) incur

expenses and attorneys’ fees to address Defendants’ wrongful conduct and to recover amounts

wrongfully collected and withheld by Defendants.

       155.    Plaintiffs suffered damages as the direct and proximate result of Defendants’

deceptive acts, including but not limited to (i) the Overpayment, (ii) the excessive fees paid to




                                                  41
        Case 1:19-cv-01158-ALC Document 24 Filed 04/04/19 Page 42 of 48



Defendants, and (iii) the “finance charges” paid to Defendants. Plaintiffs have also suffered lost

profits and have incurred substantial costs and attorneys’ fees.

       156.    Numerous other merchants/customers in various jurisdictions with whom

Defendants conducted business have filed complaints making substantially similar claims against

Defendants, premised on and alleging Defendants' fraudulent, predatory and criminal conduct.

       157.    Defendants’ deceptive acts and practices have severe ramifications for the public

at large and are harmful to the general public interest for a multitude of reasons, including but

not limited to Defendants’ direct abuse of legal process, diminishment of the public trust and

faith in the small business merchant financing community, impairment of the functioning and

success of small businesses, and direct violations of New York and Federal law.

                                          COUNT XII
                                       Aiding and Abetting
                                     (Against All Defendants)

       158.    Plaintiffs incorporate each and every allegation contained in Paragraphs 1 through

157 above as if fully set forth herein.

       159.    Each of the Defendants are liable to Plaintiffs for tortious and fraudulent conduct,

including but not limited to each Defendant’s liability for fraud, fraudulent inducement,

conversion, civil conspiracy and deceptive trade practices.

       160.    Each Defendant had full knowledge of the tortious and fraudulent conduct

committed in concert and in furtherance of their common fraudulent scheme perpetrated against

the Plaintiffs, and each Defendants engaged in such misconduct, providing substantial assistance

to each other in defrauding Plaintiffs.

       161.    As a direct and proximate result of the foregoing, Plaintiffs have been damaged in

the amount of (i) the Overpayment, (ii) the excessive fees paid to Defendants, and (iii) the




                                                42
        Case 1:19-cv-01158-ALC Document 24 Filed 04/04/19 Page 43 of 48



“finance charges” paid to Defendants. Plaintiffs have also suffered lost profits and have incurred

substantial costs and attorneys’ fees.

                                          COUNT XIII
                                   Negligent Misrepresentation
                                    (Against All Defendants)

       162.    Plaintiffs incorporate each and every allegation contained in Paragraphs 1 through

161 above as if fully set forth herein.

       163.    By purporting to enter into the merchant cash advance transactions, by accepting

Plaintiffs’ money, including the Overpayment, and by promising to hold and return the

Overpayment, the Defendants created a relationship whereby Defendants had a duty to provide

Plaintiffs with true and correct information about amounts owed as well as a duty to return the

Overpayment when promised.

       164.    The Defendants breached their duty to the Plaintiffs by misrepresenting that

Plaintiffs would receive the “discounts” promised in the Letters of Guarantee, by providing false

accountings misrepresenting amounts owed, by demanding that Plaintiffs remit the

Overpayment, and by misrepresenting that the Entity Defendants would return the Overpayment

when promised.

       165.    Plaintiffs materially relied upon these misrepresentations in entering into the

merchant cash advance transactions and in remitting the Overpayment.

       166.    At all relevant times, Plaintiffs’ reliance on Defendants’ misrepresentations was

objectively and subjectively reasonable.

       167.    As a direct and proximate result of the foregoing, Plaintiffs have been damaged in

the amount of (i) the Overpayment, (ii) the excessive fees paid to Defendants, and (iii) the

“finance charges” paid to Defendants. Plaintiffs have also suffered lost profits and have incurred

substantial costs and attorneys’ fees.


                                               43
        Case 1:19-cv-01158-ALC Document 24 Filed 04/04/19 Page 44 of 48



                                          COUNT XIV
                                       Constructive Trust
                                     (Against All Defendants)
       168.    Plaintiffs incorporate each and every allegation contained in Paragraphs 1 through

167 above as if fully set forth herein.

       169.    By purporting to enter into the merchant cash advance transactions; by accepting

Plaintiffs’ money, including the Overpayment; by fraudulently inducing Zyppah to grant Ace

Funding and Green Note access to its bank accounts; and by expressly promising to hold and

return the Overpayment, the Defendants created and/or occupied a confidential and/or fiduciary

relationship with respect to Plaintiffs and the funds received from Plaintiffs.

       170.    Plaintiffs remitted the Overpayment in reliance upon the express understanding

and agreement that the Entity Defendants would hold and promptly return the Overpayment.

       171.    Defendants were unjustly enriched by their receipt and wrongful retention of the

Overpayment to the detriment of Plaintiffs.

       172.    Defendants’ fraudulent conduct warrants imposition of a constructive trust for all

funds they received from Plaintiffs in excess of the funding payments Defendants provided

plaintiffs, which funds they continue to wrongfully and unlawfully withhold.

                                           COUNT XV
                                           Accounting
                                     (Against All Defendants)
       173.    Plaintiffs incorporate each and every allegation contained in Paragraphs 1 through

172 above as if fully set forth herein.

       174.    By purporting to enter into the merchant cash advance transactions; by accepting

Plaintiffs’ money, including the Overpayment; by fraudulently inducing Zyppah to grant Ace

Funding and Green Note access to Zyppah's bank accounts; and by expressly promising to hold

and return the Overpayment, the Defendants created and/or occupied a confidential and/or

fiduciary relationship with respect to Plaintiffs and the Overpayment.

                                                 44
         Case 1:19-cv-01158-ALC Document 24 Filed 04/04/19 Page 45 of 48



        175.     By virtue of the confidential and/or fiduciary relationship Defendants created or

occupied and by virtue of Defendants’ unjust enrichment by wrongfully and unlawfully

withholding the Overpayment, Plaintiffs are entitled to an accounting of the funds they entrusted

to Defendants.

                                            COUNT XVI
                                         Breach of Contract
                                     (Against Entity Defendants)
        176.     Plaintiffs incorporate each and every allegation contained in Paragraphs 1 through

175 above as if fully set forth herein.

        177.     Plaintiffs, additionally and alternatively, allege that the Final Green Note

Documents and the Final United Ace Documents, between the Entity Defendants, on the one

hand, and the Plaintiffs, on the other hand, are binding contracts supported by adequate

consideration.

        178.     Plaintiffs fully complied with all conditions precedent and otherwise fulfilled and

satisfied all of their obligations under the Final Green Note Documents and the Final United Ace

Documents, entitling Plaintiffs to “discounts” pursuant to each of the Letters of Guarantee.

        179.     Under the Final Green Note Documents and Final United Ace Documents and

their corresponding Letters of Guarantee, no Defendant had any right to demand, collect,

withhold from or fail to return the Overpayment to the Plaintiffs.

        180.     By demanding, collecting, withholding and failing to return the Overpayment, the

Entity Defendants (with the aid and assistance of the Principal Perpetrators) thereby breached the

terms of the Final Green Note Documents and Final United Ace Documents, including their

respective Letters of Guarantee.

        181.     As a direct and proximate result of the foregoing, Plaintiffs have been damaged in

the amount of no less than the Overpayment plus additional damages in an amount to be proven

at trial, plus interest, costs and attorneys’ fees.
                                                      45
        Case 1:19-cv-01158-ALC Document 24 Filed 04/04/19 Page 46 of 48



                                   PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs pray for judgment against Defendants as follows:


       A.     For entry of Judgment in Plaintiffs’ favor on Counts I – XVI of this Amended

Complaint;

       B.     For an Award against Defendants for all damages to which Plaintiffs may be

entitled, including incidental damages, compensatory damages, and consequential damages;

       C.     For an Award of punitive damages;

       D.     For an Award of treble damages pursuant to the Racketeer Influenced and Corrupt

Organizations Act, 18 U.S.C. § 1964(c) and/or New York General Business Law §349(h);

       E.     For Appointment of a receiver over the Entity Defendants and their assets

pursuant to this Court’s equitable powers under Federal common law or New York CPLR § 6401

as permitted by Rules 64 and 66 of the Federal Rules of Civil Procedure;

       F.     For an Order requiring an accounting of all monies Plaintiffs’ remitted to

Defendants;

       G.     For an Order creating a constructive trust holding all monies Plaintiffs remitted to

Defendants in excess of the funding Defendants provided;

       H.     For costs and attorneys’ fees, including pursuant to the Racketeer Influenced and

Corrupt Organizations Act, 18 U.S.C. § 1964(c) and/or New York General Business Law

§349(h);

       I.     For prejudgment and post-judgment interest according to law; and,

       J.     For such other and further relief as the Court may deem proper and just.




                                               46
         Case 1:19-cv-01158-ALC Document 24 Filed 04/04/19 Page 47 of 48



                                DEMAND FOR JURY TRIAL


        Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand trial by jury of all

issues so triable.



Dated: April 3, 2019
       New York, New York

                                             ICE MILLER LLP
                                             Attorneys for Plaintiffs,


                                        By: /s/Louis DeLucia
                                            Louis DeLucia
                                            Justin E. Klein
                                            Alyson Fiedler
                                            1500 Broadway, 29th Fl.
                                            New York, NY 10036
                                            Tel. (212) 824-4973
                                            Fax: (212) 824-4974
                                            Justin.Klein@icemiller.com




                                               47
Case 1:19-cv-01158-ALC Document 24 Filed 04/04/19 Page 48 of 48
